4. 16th session of the United Nations Human Rights Council (Geneva, 28 February - 25 March 2011) (
Chair of the Subcommittee on Human Rights. - Mr President, I have some very good human rights news. Sakharov Prize candidate, Haitham al-Maleh, an 80-year old Syrian human rights lawyer, was pardoned and released two days ago. This is a wonderful example of how the European Parliament can strengthen human rights.
Now that he is free again, Haitham al-Maleh is full of vigour in his aim to help release the thousands of political prisoners in Syria.
(Loud applause)
Thank you for telling us this news. It is sure to give us a great boost in our work.
- Before the vote on paragraph 8:
(FR) Mr President, I would simply like to point out that, when you put paragraph 8 of the original text to the vote, the French translation indicated that it was paragraph 19. So there was a misunderstanding over the voting instructions.
We will look into it. Thank you for your comment.
Madam President, I simply would like to take the opportunity to say thank you to the 400 colleagues from across this House who signed Written Declaration 81; I would also like to say thank you to my staff for all their hard work and to the Written Declaration services for their support, but most of all, I would like to thank the campaigners whose dedication made this possible.
I am proud to be a member of a Parliament where it is possible for ordinary citizens to come and to make their case and where MEPs listen and are persuaded. That is democracy at its best and it shows that the European Parliament is not remote from its people.